Citation Nr: 0903322	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
service-connected major depressive disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In pertinent part, the RO granted 
service connection for major depressive disorder and assigned 
an initial 30 percent evaluation effective to the date of the 
veteran's discharge from service.  The RO also addressed 
additional claims involving claimed orthopedic disabilities.  
In the Substantive Appeal received in March 2007, the veteran 
limited his appeal to the Board to the claim involving the 
initial rating for service-connected major depressive 
disorder. 

In a statement received in January 2007, the veteran alleged 
that his service-connected disabilities prevented him from 
seeking employment.  Once a claimant submits evidence of 
medical disability, makes a claim for highest possible 
rating, and submits evidence of unemployability, an informal 
claim is raised under 38 C.F.R. §  3.155(a).  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  The issue of 
entitlement to a total disability rating due to individual 
unemployability based on service-connected disability (TDIU), 
which has not been developed and adjudicated by the RO, is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his service-connected major 
depressive disorder has increased in severity since the last 
VA examination conducted in December 2005.  The veteran has 
submitted an August 2006 private medical report and an August 
2007 statement from a VA clinician to support his 
allegations.  Notably, the August 2007 VA clinician statement 
has not been reviewed by the RO in the first instance, and 
refers to symptoms of post-traumatic stress disorder (PTSD) 
for which service connection has been denied.

The record also reflects that the veteran has been receiving 
private psychiatric treatment since January 2006, but records 
of such treatment are not associated with the claims folder.  
See Private examination report dated August 2006 and VA Form 
21-4142 received in January 2007.  The veteran's current VA 
treatment records for service-connected major depressive 
disorder were last obtained in April 2007.

The Board is of the opinion that that the veteran's current 
private and VA treatment records for service-connected major 
depressive disorder should be associated with the claims 
folder.  Thereafter, the Board finds that additional VA 
examination is necessary to investigate the veteran's 
complaints of increased severity of his service-connected 
major depressive disorder since his last VA examination.  
VAOPGCPREC 11-95 (Apr. 7, 1995) (VA examination is not 
adequate for rating purposes when the claimant alleges that 
the disability in question has undergone an increase in 
severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain: (a) the veteran's clinical 
records of VA treatment for service-
connected major depressive disorder since 
April 2007; and (b) private treatment 
records from Dr. J.I.C., since January 
2006.

2.  Schedule the veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service- 
connected major depressive disorder.  The 
examiner is to be informed that the 
veteran is service-connected only for 
major depressive disorder and no other 
psychiatric disorder.  The claims file 
must be made available to the physician 
designated to examine the veteran.  All 
indicated studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished.

The examiner is requested to express, in 
terms of a Global Assessment of 
Functioning (GAF) score, the veteran's 
current psychological, social, and 
occupational functioning due to service-
connected major depressive disorder only.

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's service-connected major 
depressive disorder from those of any 
other psychiatric disorders found to be 
present, to include PTSD (if any).

The examiner should also provide an 
opinion as to whether the veteran's 
service-connected major depressive 
disorder has precluded the veteran's 
ability to obtain and maintain 
substantially gainful employment.  If 
unemployability due to service-connected 
major depressive disorder is found, the 
examiner is requested to indicate the 
approximate date that the veteran became 
unemployable due to his service-connected 
major depressive disorder.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

